The opinion of the Court was delivered, October 1, 1855, by
Woodwaed, J.
We see no substance in the errors assigned by the assignee. The charge of interest was according to the usual *489rule. If the assignee did not use the funds, he might have done so, and it was his duty to make them productive.
The expenses referred to in the second error must be considered as compensated in the general allowance made by the auditors.
We are not sure that we could get nearer to the exact measure of justice due to the parties, and therefore we affirm all that the auditors have done.
Judgment affirmed.